C. Allen, J.
We cannot find in this will anything sufficient to give more than a life estate in the land to Mrs. Luther. The furniture and wearing apparel were given to her without qualification ; the house and lot, and all the rest and residue of the testator’s estate, real, personal, and mixed, were given to her to have and to hold for and during the term of her natural life. If a life estate to her was intended, the language used is direct, simple, and natural to express that meaning. Any other sense to be put upon the language is conjectural. Nor do we find anything in the other parts of the will to control this meaning. In the fourth article she is referred to as residuary legatee; but this does not enlarge her title under the residuary clause.
The difficulty with the demandant’s position is, that, although it may be surmised or supposed that, the testator would have given an absolute estate to his wife if his attention had been called to the effect of his will as it stands, the words actually used by him do not bear that construction, and are not sufficient to carry an absolute title. It is suggested that the words may be transposed, and thus be made to bear a different meaning. It is true that words may sometimes be transposed with a view to carry out the obvious intention of the testator, as gathered from the whole will; but the difficulty here is in finding any warrant for making a transposition, which would be departing from a plain meaning in order to reach one which would be far from clear. We cannot make such a transposition for the purpose of seeking to supply an intention not otherwise found in the will. Hill v. Downes, 125 Mass. 509.
The construction of the will is the only question that has been argued. There is nothing in the report to show that the demandant sought to recover on the ground of a possessory title, sufficient as against these tenants, and we do not understand that any such question was intended to be presented to us. As the report stands, the entry must be,

Judgment for the tenants.